                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

AES-APEX EMPLOYER SERVICES, INC.
and AES-APEX EMPLOYER SOLUTIONS, INC.,

       Plaintiffs,

v.                                                              Case No. 13-14519

DINO ROTONDO, RICHARD MARK, and
UNITED STATES DEPARTMENT OF TREASURY
INTERNAL REVENUE SERVICE,

       Defendants

and

AKOURI INVESTMENTS, LLC,

     Intervenor.
_______________________________________/

      OPINION AND ORDER GRANTING DEFENDANT IRS’S MOTION FOR
 DETERMINATION THAT DINO ROTONDO CONTINUES TO EARN CONSULTING
FEES, GRANTING DEFENDANT IRS’S MOTION FOR DISBURSEMENT OF FUNDS,
                  AND ORDERING FURTHER BRIEFING

       Before the court are two motions filed by Defendant Internal Revenue Service: a

Motion for Determination that Dino Rotondo Continues to Earn Consulting Fees (ECF

No. 179) and a Motion for Disbursement of Funds Held in the Court’s Registry (ECF No.

183). Both have been thoroughly briefed. (ECF Nos. 180–81, 186–87, 189–90.) The

court has reviewed the briefing and determines that a hearing is unnecessary. See E.D.

Mich. LR 7.1(f)(2). For the reasons stated below, the court will grant both motions. The

court will also order further briefing to help resolve an outstanding issue.
                                     I. BACKGROUND

       In 2013, AES 1 filed this interpleader action regarding consulting fees owed to

Dino Rotondo. (ECF No. 1.) AES sought “permission to pay ‘Consulting Fees’ which

continue to accrue into the Court” to allow the various claimants to litigate, and the court

to determine, their respective interests in the funds. (Id., PageID.12.) Among those

asserting claims for the consulting fees was the IRS, based upon Rotondo’s significant

tax liabilities. Ultimately, the court granted summary judgment for the IRS on its claim

for the consulting fees.

       The consulting fees arose pursuant to two related sets of agreements, the Asset

Purchase Agreements and the Consulting Agreements. Under the Purchase

Agreements, AES purchased certain customer accounts from various Rotondo-related

entities (“Sellers”). Under the Consulting Agreements, a percentage of the gross profits

received from these customer accounts was to be paid to Rotondo in the form of

consulting fees.

       The Purchase Agreements contained an indemnification clause, which sets up a

mechanism for the collection of attorneys’ fees arising out of litigation related to the

Purchase Agreements. The clause states that Rotondo “will pay [AES] on demand the

full amount of any sum which [AES] may pay or become obligated to pay.” (ECF No.

178-1, PageID.5832.) The court explained in its September 23, 2016 Opinion that this

clause operates such that “at the conclusion of this litigation, Plaintiffs will be able to

make a demand on Rotondo for their attorneys’ fees in this matter and Rotondo will

have the opportunity to satisfy the demand.” (ECF No. 135, PageID.4840.)


1 AES-Apex Employer Services, Inc. and AES-Apex Employer Solutions, Inc. are
referred to collectively as “AES.”

                                               2
       The indemnification clause also contains an Offset Provision. In the September

2016 Opinion, the court interpreted the Offset Provision as operating only with respect

to costs and fees incurred to enforce the indemnification provision. “[F]or example, if

Rotondo refuses to satisfy the demand and Plaintiffs incur costs attempting to collect

fees, then any subsequent costs incurred in that effort, after a demand is made and

rejected or goes unsatisfied, may be deducted from the fees owed to Rotondo in the

future.” (Id.) Thus, the court held that AES was “entitled to attorneys’ fees arising from

this litigation, but [it] may not deduct those fees as an offset against the consulting fees

owed to Rotondo.” (Id., PageID.4841.) It was further noted by the court “that this means

that the full value of the consulting fees are owed to Rotondo (and, in turn, to the IRS by

way of its tax lien). The Offset Provision has not yet been triggered and Plaintiffs will

have to seek attorneys’ fees by way of the demand process explained above, and then

later may be entitled to offset collection costs from future consulting fees owed to

Rotondo.” (Id. n.1.)

       Consequently, AES was ordered to provide an accounting of the consulting fees

accrued to date and deposit them with the court without deducting any attorneys’ fees.

(See ECF No. 149, “the July 2017 Order.”) AES eventually did so pursuant to a

stipulated order in May 2018, depositing with the court a total of $223,995.09, which

represented the consulting fees owed to Rotondo for the periods prior to July 31, 2017.

(ECF No. 173, PageID.5811.) The order explained that this deposit was without

prejudice to AES’s appeal of the court’s July 2017 Order and that the parties disputed

whether AES owed any funds for the periods after July 31, 2017. (Id.) AES appealed the

court’s July 2017 order. (ECF No. 160.)



                                              3
       While the appeal was pending, the parties continued to litigate whether Rotondo

had accrued any consulting fees since July 31, 2017. (ECF No. 175.) The issue

identified by the parties was whether “[AES’s] terminations of Defendant Rotondo’s

consulting agreements were valid terminations or, alternatively, were breaches of the

agreements.” (Id., PageID.5814.) To resolve this question, the parties agreed that the

IRS would “file a motion for partial judgment on a stipulated factual record following

targeted and limited discovery into [AES’s] bases for termination of the agreements.”

(Id., PageID.5815.) A stipulated record was filed on September 4, 2018, which the

parties agreed “constitutes a complete stipulated factual record regarding the dispute

over whether Defendant Rotondo has accrued any consulting fees since July 31, 2017,

except as set forth in paragraph 18 below.” 2 (ECF No. 178, PageID.5822.) This was

followed by the instant Motion for Determination that Dino Rotondo Continues to Earn

Consulting Fees. (ECF No. 179.)

       The Sixth Circuit issued an opinion on May 17, 2019, affirming that “AES owes

Rotondo the full amount of the Consulting Fees, without deductions.” (ECF No. 182,

PageID.5995.) Although the Sixth Circuit concluded that “[t]he district court properly

interpreted the agreements between AES and Rotondo [and] properly granted summary

judgment in favor of the IRS’s claim for the Consulting Fees,” it interpreted the scope of

the Offset Provision more broadly than this court had. (Id., PageID.6000.) This court



2 Paragraph 18 states that “[i]n addition to the stipulated facts above, the parties may
refer to any Court order on file in his case, and may also refer to any document filed in
this action by any party to this action as evidencing the filing of such document for such
purposes as showing claims asserted or notice to other parties, but not for the purpose
of demonstrating the truth of any facts contained in such filings by parties, except that a
party-filed document may be referenced to assert against the filer any statement therein
constituting an admission under Fed. R. Evid. 801(d).” (ECF No. 178, PageID.5825–26.)

                                             4
found that “[t]he Offset Provision only operates with respect to costs and fees incurred

to enforce the indemnification provision.” (ECF No. 135, PageID.4840.) The Sixth

Circuit, however, found that “the Offset Provision is best read as referring to both the

costs of enforcing the Indemnification Provision and the total costs that could be

indemnified.” (ECF No. 182, PageID.5995.)

       Subsequently, the IRS filed the present Motion for Distribution of Monies

Currently Held in the Court’s Registry, Consistent with the Sixth Circuit Decision, and

Request for Status Conference Regarding the Additional Disputed Funds. (ECF No.

183.) The court held a status conference with counsel on June 10, 2019. At that time, it

appeared that the disbursement of the funds was not disputed. AES filed a response

shortly thereafter, though, seeking a limitation on the court’s release of the funds to the

IRS. (ECF No. 186.) Specifically, AES asked that the release of the escrow monies to

the IRS be without prejudice to its rights to a refund should the court later find AES

entitled to the funds. Regarding the additional disputed funds, the parties agreed to file

supplemental briefing to clarify the effect of the Sixth Circuit’s opinion on the motion

concerning the accrual of consulting fees after July 31, 2019. (ECF Nos. 185, 189–90.)

                                     II. DISCUSSION

    A. Motion for Determination that Rotondo Continues to Earn Consulting Fees

       The IRS’s Motion for Determination that Rotondo Continues to Earn Consulting

Fees concerns the accrual of consulting fees after July 31, 2017. As set forth in the

stipulated record, AES sent Rotondo a letter on June 27, 2017 3 purporting to terminate



3 The IRS explains in its Motion for Disbursement of Funds that “[f]or simplicity’s sake,
the parties stipulated that the June 27, 2017 purported termination, if effective, would be
effective as of July 31, 2017.” (ECF No. 183, PageID.6007.)

                                             5
the Consulting Agreements. (ECF No. 178, PageID.5825.) The parties dispute whether

this termination was valid and whether Rotondo in fact breached the Agreements. They

stipulate that “[t]he letter sets out the complete basis for Mr. Rotondo’s alleged breach

of the Purchase Agreement and Plaintiff’s complete basis for terminating the Consulting

Agreements based on facts known to Plaintiffs as of the date of the letter.” (Id.)

       The letter specifies two bases for Rotondo’s alleged breach of the Purchase

Agreements and AES’s resulting termination of the Consulting Agreements. AES’s

response raises another argument, that Rotondo breached the Consulting Agreements

by ceasing to provide consulting services. (ECF No. 180, PageID.5954.) The IRS

moves the court to hold the termination of the agreements invalid and order the

consulting fees accrued after July 31, 2017 be deposited with the court. (ECF No. 179,

PageID.5939.) The court will address each of AES’s stated bases for the termination of

the agreements and the parties’ arguments regarding them in turn.

1. Failure to Transfer Customer Accounts Free and Clear of All Liens and Claims

       The first basis for termination AES specifies is rooted in the representation and

warranties of the Purchase Agreement providing that the customer accounts would be

transferred to AES “free and clear of all liens and claims” and that “all federal, state,

municipal and other taxes that encumber or pose a threat of encumbering title to those

Assets will have been satisfied or discharged to [AES’s] satisfaction.” (ECF No. 178-9,

PageID.5919.) On August 12, 2013, Akouri Investments, LLC brought claims against

Rotondo, Sellers, AES, and others in state court seeking to void the sale of the assets

pursuant to the Purchase Agreements and obtain a finding that the sale of the customer

accounts to AES was a fraudulent conveyance. (ECF 178, PageID.5823–24.) AES



                                              6
contends that these claims asserted against it by Akouri in state court and the claims

made by the IRS related to this litigation constitute material breaches of the agreement,

as did the failure to disclose the existence, nature, and extent of these claims. Because

“each of the Consulting Agreements provided for automatic termination ‘upon

Consultant’s material breach of the Purchase Agreement or this [Consulting]

Agreement,’” AES declares that “the Consulting Agreements—and any obligations to

pay consulting fees—were terminated by their express terms at least as early as August

12, 2013, the date upon which the State Litigation was commenced.” (ECF No. 178-9,

PageID.5921.)

      The IRS counters that Rotondo did not materially breach the agreements and

that AES has waived its right to assert a breach based on these events because they

occurred before the filing of this interpleader action. Regarding waiver, Akouri brought

its claims in August 2013. The IRS issued its notices of levy in April and September

2013. This interpleader action was filed on October 1, 2013—at which time AES was

fully aware of both Akouri’s claims and the federal tax liens. AES did not claim breach in

its complaint but rather sought to interplead the consulting fees that continued to accrue

under the agreements. Moreover, AES continuously represented throughout the

litigation of this case that the agreements remained in effect and that Rotondo continued

to earn consulting fees. (See, e.g., ECF No. 46, PageID.795.)

      AES responds that the IRS fails to prove that AES intentionally relinquished its

claim that Rotondo breached the Purchase Agreements. The fact that AES brought an

interpleader action “to determine to whom AES was obligated to pay whatever

Consulting Fees Mr. Rotondo had earned in no way implied that AES was waiving its



                                            7
right to claim that Mr. Rotondo had breached the Purchase Agreements and . . .

forfeited his right to be paid any additional Consulting Fees.” (ECF No. 180,

PageID.5960.) After all, AES contends, the statute of limitations for a breach-of-contract

claim is six years, and “[a]t the time this action was filed, AES had plenty of time

remaining to file a breach-of-contract claim against Rotondo.” (Id.)

       The court rejects AES’s argument. The complaint did not seek to interplead only

consulting fees earned in the past; it sought to interplead “‘Consulting Fees’ which

continue to accrue.” (ECF No. 1, PageID.12.) As both parties acknowledge, “[a]n

‘implied waiver’ is evidenced ‘by a party’s decisive, unequivocal conduct reasonably

inferring the intent to waive.’” CSX Transportation, Inc. v. Benore, 154 F. Supp. 3d 541,

554 (E.D. Mich. 2015) (quoting Reed Estate v. Reed, 810 N.W.2d 284, 290 (Mich. Ct.

App. 2011)). Indeed, “[a]n implied waiver may arise where a person has pursued such a

course of conduct as to evidence an intention to waive a right, or where his conduct is

inconsistent with any other intention that to waive it.” Reed, 810 N.W.2d at 290. AES’s

filing of this interpleader action and repeated representations over the life of this case

that Rotondo continued to earn consulting fees under the agreements is inconsistent

with AES’s claim of breach. By this course of conduct, AES evinced an intention to

waive its right to assert this claim. Accordingly, the court will not find that the Consulting

Agreements were terminated based on the alleged failure to transfer the customer

accounts free and clear of all liens and claims.

                                  2. Failure to Indemnify

       AES’s second asserted basis for the termination of the Consulting Agreements is

that Rotondo breached the Purchase Agreements by failing to indemnify AES for the



                                              8
costs and fees incurred and expended in the state and federal litigation, which it argues

resulted from the material breaches. (ECF No. 178-9, PageID.5920.) The June 27, 2017

letter states that the President and Owner of AES “has repeatedly made, and hereby

reiterates, his continuing demand that [Rotondo] and the Sellers immediately indemnify

[AES] from and against all costs and expenses, including but not limited to attorney’s

fees, incurred or expended in defense and prosecution of the of the State Litigation and

the Federal Litigation.” (Id.) Counsel for Rotondo responded in a July 20, 2017 letter,

challenging AES’s bases for terminating the agreements and refusing to indemnify AES.

(ECF No. 178-10.) When the parties were ordered to file supplemental briefing, AES

was given the opportunity to deliver a refreshed indemnification demand. (ECF No.

185.) It did so on June 28, 2019 in a letter referring to the June 27, 2017 letter and

“demand[ing] immediate indemnification in the amount of $396,330.27.” (ECF No. 189-

1, PageID.6047.)

       The IRS argues that the indemnification demand in the June 27, 2017 letter was

not effective because it lacked specificity in that it does not state an amount Rotondo

owes. There can be no failure to indemnify based on this purported demand, the IRS

argues, “because it was not possible for Rotondo to satisfy a demand lacking a dollar

figure.” (ECF No. 190, PageID.6059.) The IRS recognizes the refreshed demand,

though, as “specific enough to trigger the indemnity.” (ECF No. 190, PageID.6061.)

       The IRS argues, however, that regardless of whether the June 27, 2017 letter is

found to be an effective indemnification demand, Rotondo’s failure to indemnify AES

does not result in termination of the contracts. “The offset and indemnity themselves

form the damages remedy related to [AES’s] need to defend title to the customer



                                             9
accounts. Allowing [AES] to cancel the contracts altogether overcompensates them and

would work a forfeiture and an injustice that is not consistent with conventional contract

law.” (Id., PageID.6060.)

       The court agrees that Rotondo’s failure to indemnify AES when demanded to do

so (whenever that was) does not constitute a breach of the Purchase Agreements.

Indeed, to find so would be to afford AES a windfall—allowing it to recover the costs it

incurred in defending title to the customer accounts under the indemnity provision and

also retain the entirety of the profits earned by the customer accounts by withholding the

consulting fees owed to Rotondo. When it comes to recovery, “contract law seeks to put

the plaintiff where he would be had the defendant properly performed his duty under the

contract.” Detroit Edison Co. v. NABCO, Inc., 35 F.3d 236, 239 (6th Cir. 1994) (quoting

Nibarger v. Universal Coops., Inc., 486 N.W.2d 612, 615 (Mich. 1992)). Because the

indemnity clause together with the Offset Provision contemplate a complete remedy for

AES, putting it in the same position it would have been in if it had not needed to defend

title to the customer accounts, the court rejects this basis for terminating the Consulting

Agreements.

                      3. Failure to Provide Consulting Services

       Third, in its response to the IRS’s motion, AES raises a new argument for the

termination of the Consulting Agreements. It states, “Mr. Rotondo’s failure to provide

AES with any consulting services defeated the essential purpose, and therefore

constituted a material breach, of the Consulting Agreements.” (ECF No. 180,

PageID.5954.) For factual support, AES cites to the deposition of its President and

Owner, Mr. Otto. (Id.) He testified that while Rotondo provided “quite a bit” of consulting



                                            10
services to AES for several years after the sale of the Customer Accounts, he later

stopped doing so.

       The IRS replies that this argument should be summarily rejected because it is

founded on evidence not contained in the stipulated factual record and which would be

inadmissible at trial. The IRS notes that “the whole point of a stipulated record is to

avoid there being a triable issue of fact,” and if it had known AES was relying on this

argument, “it would have taken Rotondo’s deposition to counter Otto’s testimony and a

trial would be required.” (ECF No. 181, PageID.5971 n.1.) Moreover, the IRS points out

that in discovery it served AES with an interrogatory requesting its complete list of

bases for any contention that Rotondo breached either the Purchase Agreements or

Consulting Agreements. AES’s response merely referred to its June 27, 2017 letter; it

made no mention of Rotondo’s performance or non-performance of consulting services.

(See ECF No. 181-1.)

       Because this failure-to-provide-consulting-services argument relies on facts

outside of the stipulated record, the court will not entertain it. The parties agreed that the

stipulated record “constitutes a complete stipulated factual record regarding the dispute

over whether Defendant Rotondo has accrued any consulting fees since July 31, 2017,

except as set forth in paragraph 18 below.” (ECF No. 178, PageID.5822.) The stipulated

record makes no mention of Rotondo’s provision of (or failure to provide) consulting

services.

       AES contends that this information is admissible nonetheless under the

paragraph 18 exceptions, which permit the parties to “refer to any document filed in this

action by any party to this action as evidencing the filing of such document for such



                                             11
purposes as showing claims asserted or notice to other parties, but not for the purpose

of demonstrating the truth of any facts contained in such filings by parties.” (ECF No.

189, PageID.6040; ECF No. 178, PageID.5825–26.) AES claims that because the Otto

deposition is on file with the court and the IRS took his deposition, it may rely on Otto’s

testimony in argument.

        The court disagrees. Paragraph 18 is clear that reference to documents filed in

this case which are not included in the stipulated record is limited to “showing claims

asserted or notice to other parties, but not for the purpose of demonstrating the truth of

any facts contained in such filings.” (Id.) (emphasis added). By arguing that Rotondo

breached the Consulting Agreements by ceasing to provide consulting services, AES is

relying on a document outside of the record —the Otto deposition—for the truth of facts

contained in that filing—that Rotondo ceased providing consulting services to AES. This

is expressly prohibited by the parties’ stipulated factual record, and the court will not

allow it.

        Similarly, AES argues in its supplemental briefing that “[w]hether or not Mr.

Rotondo’s failure to provide consulting services constituted a breach of the Consulting

Agreements, he is not entitled to be paid for consulting services he did not provide.”

(ECF No. 189, PageID.6041.) This argument, too, is improper. New and creative

arguments going to the heart of the dispute are not properly raised in what AES titles as

its “sur-reply.” (Id., PageID.6039.) Again, the parties agreed that the stipulated record

“constitutes a complete stipulated factual record regarding the dispute over whether

Defendant Rotondo has accrued any consulting fees since July 31, 2017.” (ECF No.

178, PageID.5822) (emphasis added). There is no room for novel arguments regarding



                                             12
whether Rotondo has accrued consulting fees since July 31, 2017, and the court will not

permit any.

       Because the court rejects each of AES’s asserted bases for terminating the

Consulting Agreements, the court finds that Rotondo continues to earn consulting fees

under them.

          B. Motion for Disbursement of Funds Held in the Court’s Registry

       The IRS moves for the distribution of monies currently held in the court’s registry,

consistent with the Sixth Circuit’s decision. (ECF No. 183.) Recall that AES deposited

$223,995.09 with the court, which represented the consulting fees owed to Rotondo for

the periods prior to July 31, 2017. (ECF No. 173, PageID.5811.) The court held that the

IRS was entitled to these funds, and the Sixth Circuit affirmed this holding. While AES

asked that the release of these funds be without prejudice to its rights to a refund should

the court find AES entitled to the funds (ECF No. 186), this opinion and order forecloses

that eventuality. Therefore, the court will order the funds be disbursed to the IRS without

limitation.

              C. Outstanding Issues: Indemnity Amount and Offset Provision

       Two final issues remain. First, the court has yet to determine whether the July 27,

2017 letter constitutes an effective indemnification demand. The Sixth Circuit held that

“[a]lthough the Offset Provision allows AES to offset any sums Rotondo is obligated to

pay under the Indemnification Provision, Rotondo is not obligated to pay anything under

that provision until AES has made a demand.” (ECF No. 182, PageID.5995.) The date

on which AES made a proper demand, then, is also the date after which it may start

offsetting Rotondo’s outstanding payment obligations against the consulting fees owed



                                            13
to him. Second, while the Sixth Circuit clarified that AES may offset both the costs of

enforcing the indemnification provision and the total costs that can be indemnified, the

parties disagree about what exactly falls under the indemnity obligation. The court will

address each issue in turn.

       The court first considers whether the July 27, 2017 letter contained a proper

indemnification demand. Its relevant portion states:

       As you know, Purchasers and their affiliates incurred and continue to
       incur, and became obligated to pay, substantial attorney fees as a result of
       your material breaches of each Purchase Agreement, at least as early as
       Akouri’s filing of the State Litigation, and also as a result of allegations
       made by the Service before and during the Federal Litigation. Mr. Otto has
       repeatedly made, and hereby reiterates, his continuing demand that you
       and the Sellers immediately indemnify the Purchasers from and against all
       costs and expenses, including but not limited to attorney’s fees, incurred
       or expended in defense and prosecution of the of the State Litigation and
       the Federal Litigation.

(ECF No. 178-9, PageID.5920.) Based on this language, AES insists that “there is no

argument that a demand was made on June 27, 2017.” (ECF No. 189, PageID.6042.)

The IRS, however, does make an argument. While it admits that the “letter purports to

make a demand on Rotondo,” the IRS argues that the letter “lacked the requisite

specificity to trigger the indemnification clause . . . because it was not possible for

Rotondo to satisfy a demand lacking a dollar figure.” (ECF No. 181, PageID.5972; ECF

No. 190, PageID.6059.) The IRS does not cite any authority for this proposition, and the

court is not persuaded by this argument.

       Looking to the indemnification clause itself, the Purchase Agreements state that

Rotondo “will pay Purchaser on demand the full amount of any sum which Purchaser

may pay or become obligated to pay.” (ECF No. 178-1, PageID.5832.) The phrase “on

demand” is defined as “[w]hen presented or upon request for payment.” Black’s Law


                                             14
Dictionary, on demand (11th ed. 2019). Based on the plain and ordinary meaning of the

words of the agreement, Rotondo was to pay AES “on demand,” or “upon request for

payment.” This understanding is bolstered by the indemnification clause’s inclusion of

amounts AES “may . . . become obligated to pay,” which is necessarily imprecise. There

is no requirement that a dollar amount be provided to trigger Rotondo’s indemnity

obligation. Accordingly, the court finds that the June 27, 2017 letter contained a demand

as required by the indemnification provision. Because the parties agreed that this letter,

if effective, would take effect July 31, 2017 (since the consulting fees earned up to that

date had been deposited with the court), AES may exercise its offset rights against

consulting fees accrued after July 31, 2017. See footnote 3, supra.

       This leaves the second issue: what precisely is included in the indemnity

obligation? AES contends that it may offset its attorney fees from both the state court

litigation and this case. (ECF No. 189, PageID.6043.) In its refreshed demand letter on

June 28, 2019, AES identified $396,330.27 as the amount of indemnifiable losses,

which it describes as “includ[ing] legal fees and costs incurred in defense and

prosecution of the State Litigation and the Federal Litigation.” (ECF No. 189-1,

PageID.6047.) The IRS responds “that the amount of that demand is excessive” and

asks the court to limit AES’s offset to “an amount reasonably related to defending title to

the Customer Accounts.” (ECF No. 190, PageID.6062.)

       Looking again to the text of the indemnification clause, it states, condensed and

in relevant part, that Rotondo and Sellers will indemnify AES:

       against any loss, damage, liability or deficiency (including without
       limitation, reasonable attorneys’ fees and other costs and expenses
       incident to any suit, action, investigation or other proceeding) arising out of
       or resulting from . . . any claim, litigation, or other action of any nature


                                             15
       arising out of any act performed, transaction entered into or state of facts
       suffered to exist by any Seller and/or Sellers’ Affiliate(s) prior to the date of
       Closing.

(ECF No. 178-1, PageID.5832.) It goes on to state that AES may be indemnified

additionally “for and against any costs and expense (including actual attorneys’ fees)

which [AES] incurs to enforce the indemnification obligations.” (Id.)

       Regarding the state court litigation, the IRS agrees that amounts related to

defending against Akouri’s claims that AES lacked title to the customer accounts should

be indemnified but asks that AES make a showing of the expenses to assure the

amount requested is reasonable. (ECF No. 190, PageID.6064–66.) The IRS categorizes

separately amounts related to collection proceedings on a state court judgment Akouri

obtained against Rotondo, which it argues should not be included in the indemnity

amount. (Id.) AES maintains that all expenses in the state court litigation brought by

Akouri may be offset. (ECF No. 189, PageID.6038–39.) Because AES filed its

supplemental briefing before the IRS established its proposed categories, though, it is

unclear whether AES believes that the collection proceedings the IRS refers to are

included in “the state court litigation” to be indemnified or not.

       As far as the present interpleader action, the IRS proposes that AES should be

indemnified for only the fees involved in drafting the complaint and depositing the

money, not the rest of the extensive litigation involved in this case. (ECF No. 190,

PageID.6064–66.) AES, on the other hand, contends that all expenses in this action

may be offset. (ECF No. 189, PageID.6038–39.) The court has already found that AES

is entitled to attorneys’ fees in this action because it arises out of the Purchase

Agreements and is related to a “state of facts suffered to exist by” Rotondo—namely,



                                              16
his unpaid tax liabilities. (ECF No. 135, PageID.4839.) The Sixth Circuit echoed this

reasoning it its opinion, affirming that “[t]he Indemnification Provision may indeed

encompass expenses incurred in this ligation since Rotondo owed taxes and did not

pay his loan before the deal closed.” (ECF No. 182, PageID.5993.)

        The IRS acknowledges these rulings but invites the court to find only some of the

costs of this action indemnifiable. (ECF No. 190, PageID.6062–64.) It argues that “while

this action may partly involve title issues raised by Akouri for which some

indemnification may be appropriate . . . [t]he issue of priority as among creditors of

Rotondo who claim liens on his consulting fee rights is not properly within the indemnity

provision.” (Id.) Furthermore, the IRS requests the court to require AES to show how the

amount demanded is derived from various categories of work on this case. The

amounts related to this interpleader action that may be indemnified, the IRS believes,

“should be limited to the reasonable costs of drawing up the complaint and depositing

the funds.” (Id., PageID.6064.) This would exclude the resources AES expended

“arguing for their ability to deduct attorneys’ fees before any indemnity demand was

made” and “arguing that the United States had priority over Akouri (which was

unnecessary as it is not the proper task of a stakeholder to help one claimant beat

another).” (Id., PageID.6063–64.) Additionally, the IRS argues that case law cuts

against allowing interpleader costs to be deducted from an amount subject to an IRS

levy. (Id.)

        Given that these arguments raised by the IRS in its supplemental briefing are not

entirely frivolous and have potentially significant consequences, the court will give AES

the opportunity to respond to them. The IRS will then be allowed to reply. The briefing



                                            17
on this issue should be narrowly tailored to address the specific question of the contours

of the indemnity obligations in light of the courts’ rulings.

                                                    III. CONCLUSION

          IT IS ORDERED that the IRS’s Motion for Determination that Dino Rotondo

Continues to Earn Consulting Fees (ECF No. 179) is GRANTED.

          IT IS FURTHER ORDERED that the IRS’s Motion for Disbursement of Funds

Held in the Court’s Registry (ECF No. 183) is GRANTED, and a separate order will

issue directing the Clerk of the Court to disburse the monies deposited in the court

registry to the IRS.

          IT IS FURTHER ORDERED that AES is DIRECTED to file a response to the

IRS’s proposed categorization of indemnifiable fees by Friday, September 20, 2019.

The IRS will be permitted to file a reply by Friday, October 11, 2019.

                                                                      s/Robert H. Cleland
                                                                      ROBERT H. CLELAND
                                                                      UNITED STATES DISTRICT JUDGE

Dated: August 29, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 29, 2019, by electronic and/or ordinary mail.

                                                                        s/Lisa Wagner
                                                                        Case Manager and Deputy Clerk
                                                                        (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\13-14519.AES-APEX.GrantingMotionforDetermination.GrantingDisbursementofFunds.docx




                                                               18
